                          .
        Case 1:14-cv-00190-LY Document 106 Filed 02/14/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT                          2019   FEB   I
                                                                                                      L,   t:   Q5
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION




                                   -
LYNN ROWELL, et al.,
       Plaintfffi,

       V.

                                                    CIVIL ACTION NO. l:14-cv-00190-LY
KEN PAXTON, in his official capacity as
as Attorney General of the State of Texas,

       Defendant.

                                                    ORDER

       The Court hereby grants the plaintiffs' unopposed motion for an extension of time to file

their attorneys' fee and expense motion under Fed. R. Civ. P. 54(d)(2), Local Rule CV-7(j) and

42 U.S.C.   §   1988.

       IT IS, THEREFORE, ORDERED that plaintiffs shall file such motion on or before

March 28, 2019.


Date: FebruaryL1 2019


                                             UN   ED STAT S     DISTRT JUDGE
